Citation Nr: 0936539	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sickle cell anemia with 
renal deficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from August to September 
of 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appellant provided testimony at a hearing conducted at 
the RO in July 2009.  A transcript of this hearing, conducted 
by the undersigned Acting Veterans Law Judge, is of record.  


REMAND

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111 where a condition is not 
noted at service entry, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  

In this case, the Veteran's sickle cell anemia was treated 
during service.  The claims file contains a December 1986 
record showing this diagnosis, and this record serves as 
clear and unmistakable evidnece of a pre-service disability.  
However, to rebut VA's presumption of soundess, a two-step 
evalauition is needed, and to date the Veteran has not been 
examined to determine whether there is clear and unmistakable 
evidnece that the disease was not aggravated by service.  See 
Wagner, supra.  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed sickle cell 
anemia.  The Veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to whether there is clear and 
unmistakable evidence that the Veteran's 
sickle cell anemia, which preexisted 
service, did not increase in disability 
beyond natural progression during 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


